Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al (US 7,592,224, hereinafter Swift) further in view of Chindalore et al (US 2007/0018232, hereinafter Chindalore).
With respect to claim 1, Swift discloses a non-volatile memory structure, comprising: a substrate (e.g. 102 of Fig. 1), wherein there is a trench (e.g. 108 of Fig. 2) in the substrate; a select gate (e.g. 130-1 & 130-2 of Fig. 7), disposed in the trench; a control gate (e.g.160 of Fig. 11), disposed in the trench and located on the select gate; and a charge storage layer (e.g.155 – Charge storage stack), disposed between (e.g. 155 is between 160 & 130-1/2) the control gate and the select gate and between the control gate and the substrate (e.g. 155 is U shaped and therefore in between), and comprising:
Swift further discloses the nitride and oxide layer disposed on sidewalls of the trench and select/control gates.
However, Swift does not explicitly disclose first oxide, a nitride layer, a second oxide layer.
In an analogous art, Chindalore discloses three layer structure of ONO to be used as well know charge storage structure in the art.
With respect to claim 2, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein a material of the select gate comprises doped polysilicon (e.g. Swift; Col 4, lines 5 – 15 … doping to alter electrical characteristics).
With respect to claim 3, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein the control gate has a protrusion protruding from a top surface of the substrate(e.g. Swift; Fig. 14 – Control gate is protruding from trench).
With respect to claim 4, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 3, wherein a maximum width of the protrusion is greater than a maximum width of the trench (e.g. Swift; Figure 14, 162-2 – width is greater than trench).
With respect to claim 5, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 3, further comprising: a spacer, disposed on a sidewall of the protrusion (e.g. Swift; 180 of Fig. 14).
With respect to claim 6, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 5, wherein the spacer is a single-layer structure (e.g. Swift; 180 as shown in Fig. 14).
With respect to claim 8, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein a part of the control gate is located on a top surface of the substrate (e.g. Swift; control gate 162-2 is indeed on top of the substrate).
With respect to claim 9, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein a cross-sectional shape of the control gate comprises a T-shape (e.g. Swift, 162-2 as shown in Fig. 14).
With respect to claim 10, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein a material of the control gate comprises doped polysilicon (e.g. Swift; Col 5, lines 50 – 65 – doping to alter electrical characteristics as commonly used).
With respect to claim 11, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein the charge storage layer is conformally disposed on two sidewalls of the trench and on a top surface of the select gate (e.g. Swift; Fig. 11 – Conformal charge storage layer 151).
With respect to claim 12, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, wherein a part of the charge storage layer is located on a top surface of the substrate (e.g. Swift; as shown in Fig. 11 and throughout other figures).
With respect to claim 13, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, further comprising: a dielectric layer (e.g. Swift; 120 of Fig. 16), disposed between the select gate and the substrate.
With respect to claim 14, Swift/Chindalore discloses the non-volatile memory structure as claimed in claim 1, further comprising:
a first doped region (e.g. Swift; 112-1 of Fig. 16), located in the substrate under the trench; and
a second doped region (e.g. Swift; 112-2 of Fig. 16), located in the substrate on one side of the trench.

Claims 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swift/Chindalore further in view of Baik (US 2006/0043457, hereinafter Baik).
With respect to claim 15, Swift/Chindlaore discloses the non-volatile memory structure as claimed in claim 14.
Swift/Chindalore does not disclose explicitly that wherein a part of the first doped region is located in the substrate on two sides of the select gate, and a top portion of the first doped region is lower than a top surface of the select gate.
In an analogous art, Baik discloses a doped region can be made such that it surrounds structure such as select gate area (e.g. 120 of Fig. 22).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to have a doped region can be made such that it surrounds structure such as select gate area to increase contact surface area.
With respect to claim 16, Swift/Chindalore/Baik discloses the non-volatile memory structure as claimed in claim 14, further comprising: a third doped region, located in the substrate on another side of the trench (e.g. Swift: 164 of Fig. 16).

Claim Objections
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not disclose or render obvious the a well region, located in the substrate, wherein the first doped region, the second doped region, and the third doped region are located in the well region and a first lightly doped drain, located in the substrate between the second doped
region and the control gate; and a second lightly doped drain, located in the substrate between the third doped region and the control gat, in combination with all other limitations of claim 17 and 19.
	Claims 18 and 20 are objected to virtue of dependency on claims 17 and 20.



Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    665
    1168
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    1175
    media_image2.png
    Greyscale

Examiner respectfully disagree and submits the following:
	Swift discloses that charge storage stack 155 comprises of 135, 140 and 150 (Col. 5; lines 30-33)

    PNG
    media_image3.png
    484
    1157
    media_image3.png
    Greyscale

As shown above all three layers are continuous
	
	 Layer 135 comprises of a dielectric material (Col. 5; lines 30-33) which is clearly a continuous structure (for the sake of arguments here, assuming continuous is conformal, although continuous could be sections of a layer that are continuous partially) on the select gate (130-1 & 130-2) and on the sidewalls of the trench (as shown above), wherein the dielectric material can be silicon nitride (Col. 5; lines 13-15). 
	Applicant argues that layer 140 comprises of discontinuous storage elements, however “discontinuous storage elements” are not equivalent to discontinuous structure. As shown above in the fig. layer 140 comprises of a continuous structure on the select gate (130-1 & 130-2) and on the sidewalls (as shown above). There is no discontinuity in layer 140.  Under BRI, claim language “ a continuous structure” can comprise of multiple DSE that forms together one structure/layer.  
	In addition to that, Swift clearly discloses “FIG. 9 and FIG. 10 depict the formation of a charge storage stack 155 that makes the cell capable of non-volatile storage is performed. In the depicted embodiment, charge storage stack 155 includes discontinuous storage elements (DSEs) formed in a dielectric layer. In one such embodiment, a bottom dielectric layer is formed, DSEs are deposited on the bottom dielectric, and a top dielectric is formed overlying the bottom dielectric and containing the DSEs. Other embodiments may use conventional floating gates or physically contiguous non-conductive storage elements such as silicon nitride”. (Col. 4; lines 48-57).
Therefore, the rejection has been maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/              Primary Examiner, Art Unit 2816